Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.

Specification
The specification is objected to as failing to provide proper clear support or antecedent basis for the following claimed subject matter: 
	Re claim 9: the blocking well detours an electrostatic charge from the emitter toward the body contact region through the semiconductor substrate instead of through the N well.
	In particular, there is no antecedent basis in the specification for this claim(s) 9 language. Instead, in the specification, paragraph 27, applicant discloses that the blocking well 230b detours an electrostatic charge “ES” from the emitter 235b toward the body contact region 210 through the N well 230a.
	Therefore, including in view of the subsequent 35 U.S.C. 112 second paragraph rejection of claim 9, the specification disclosure and the claim 9 language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2111, 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.

	Any mere replication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The following citations are relevant:
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
[A] single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)
[It] is unclear whether infringement of claim 25 occurs when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses the input means to accept a displayed transaction. Because claim 25 recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2; and MPEP § 2173.05(p)II. (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005))
[I]t is clear that appellant's independent claim 2 is intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101. In our view, a claim of this type is precluded by the express language of 35 USC 101. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990))
	For the same reasons set forth in the previous related objection(s) directed to claim(s) 9, the following claim language and the specification are inconsistent, conflicting, or confusing, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention:
	Re claim 9: the blocking well detours an electrostatic charge from the emitter toward the body contact region through the semiconductor substrate instead of through the N well.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 112, second paragraph, because it/they are directed to both product/apparatus and process of using the product/apparatus. As a result, the scope of the claim(s) cannot be determined.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 101 as being non-statutory because it/they improperly embrace(s) or overlap(s) two different statutory classes of invention, 
Specifically, the claim(s) are directed to a/an product/apparatus, including a “device,” but the scope of the following language appears to encompass a process of using the product/apparatus: 
	Re claim 9: the blocking well detours an electrostatic charge from the emitter toward the body contact region through the semiconductor substrate instead of through the N well. 
To paraphrase IPXL, it is unclear whether infringement of the claims occurs when one creates a device capable of being used for any intended use wherein the blocking well detours an electrostatic charge from the emitter toward the body contact region through the semiconductor substrate instead of through the N well, or whether infringement occurs when the user actually uses the device wherein the blocking well detours an electrostatic charge from the emitter toward the body contact region through the semiconductor substrate instead of through the N well.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The undescribed subject matter is the following: 
	Re claim 9: the blocking well detours an electrostatic charge from the emitter toward the body contact region through the semiconductor substrate instead of through the N well.
In particular, in view of the previous related objection(s) or rejection(s) directed to claim(s) 9-13, one skilled in the art would be unable to make or use the claimed invention, including without undue experimentation. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claim 1: that [conductive type] of the collector. 
	Re claim 3: that [depth] of the blocking well. 
	Re claim 4: that [depth] of the blocking well. 
	Re claim 5: that [depth] of the active well and the blocking well. 
	Re claim 11: that [depth] of the isolation layers and less than that of the body contact region. 

	Re claims 1, 2, 7, and 8: conductive type.
	Re claim 1, 3-7, 9, 11, and 13: blocking well.
	In particular, the claim language does not appear to have a plain meaning, the specification does not provide a special definition for the language, and the meaning of the language in the context of the claims is otherwise unclear. See MPEP § 2111.
	It is suggested that replacing the claim language “conductive type” with “conductivity type” will overcome the relevant rejection.
The scope of the following claim language is unclear: 
	Re claim 1: a body contact region formed in the semiconductor substrate to electrically connect the semiconductor substrate with the collector. 
	Re claim 5: isolation layers formed in the semiconductor substrate and the active well to isolate the emitter, the base, and the collector from each other. 
	Re claim 12: a high concentration of P type impurities to electrically connect the collector with the epitaxial layer.
	In particular, it is unclear if the functional language “to ...” is merely intended use language such that the claimed structure including the “body contact region,” “blocking well,” “isolation layers,” “N type blocking well,” and “impurities,” are capable of being used for the intended uses, and if or how the language structurally or manipulatively limits the scope of the claims
In common parlance, the phrase “adapted to” is frequently used to mean “made to,” “designed to,” or “configured to,” but it can also be used in a broader sense to mean “capable of” or “suitable for.” Aspex Eyemanwear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 101 U.S.P.Q.2d 2015 (Fed. Cir. 2012)

The scope of the following functional claim language is unclear: 
	Re claim 1: a blocking well with the second conductive type configured to surround the body contact region. 
	Re claim 9: an N type blocking well configured to make contact with low surfaces of the isolation layers and surround a sidewall of the body contact region. 
	In particular, the scope of the claim language “configured,” encompasses a process wherein the “blocking well” is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way. See “configure,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/configure. Accessed 31 March 2021. However, how the blocking well is arranged or prepared so that it/they can be used, or so that it/they is/are set up for operation especially in a particular way, including for any claimed intended use, is unclear, and any particular blocking well structure implied by the language “configured to ...” is indeterminable. See MPEP § 2113.
Also, the claims 1, 5, 9 and 12 functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure or steps encompassed by the claim(s). See MPEP § 2173.05(g).

The scope of the following claim language is unclear: 
	Re claim 9: low surfaces. 
	Re claim 12: high concentration. 
	In particular, the claim language “low” and “high” is a/are relative term(s) which renders the claim(s) indefinite because the relative term(s) is/are not explicitly defined in the specification, nor does the specification otherwise provide the needed guidance on the meaning of the language so that the meaning of the language in the context of the claims is readily discernable to a person of ordinary skill in the art. See MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), and 2181.
	
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 10, 2020